Philips, P. J.
This appeal will haveto be dismissed for failure on the part of appellants to comply with rule 15 of this court. The appellants have not filed in this-court any abstract of the record. They only present a very brief statement of the case, from which it is manifest that there is no bill of exceptions filed timely in the-cause, so that the only errors which this court could consider are such as arise on the record proper. Prom the brief of appellants, if there be any such reversible error, it arises on the face of the petition itself ; and they have not set out the petition. We could not ascertain what the averments of this petition are without going to the-transcript of the record, which we have, time and again,, held we will not do.
The appeal is, therefore, dismissed.
All concur.